Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election / RESTRICTION
This application contains claims directed to the following patentably distinct species: Species A is directed to the species as illustrated in Figs. 2 and 3. 

    PNG
    media_image1.png
    439
    646
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    442
    644
    media_image2.png
    Greyscale


Species B is directed to the species as illustrated in Fig. 4. 

    PNG
    media_image3.png
    234
    340
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    206
    323
    media_image4.png
    Greyscale

Species D is directed to the species as illustrated in Figs. 6 and 7. 

    PNG
    media_image5.png
    226
    335
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    229
    330
    media_image6.png
    Greyscale

Species E is directed to the species as illustrated in Fig. 8. 

    PNG
    media_image7.png
    224
    329
    media_image7.png
    Greyscale




    PNG
    media_image8.png
    202
    323
    media_image8.png
    Greyscale

Species G is directed to the species as illustrated in Fig. 10. 

    PNG
    media_image9.png
    215
    324
    media_image9.png
    Greyscale

The species are independent or distinct because each species contains features that would patentably distinguish from the others absent evidence to the contrary. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.


Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney M. Henry whose telephone number is 571-270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins whose telephone number is 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6102.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000
/RMH/

/Rodney Henry/ Patent Examiner Art Unit 3644	
	
	/TIMOTHY D COLLINS/            Supervisory Patent Examiner, Art Unit 3644